           Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 1 of 23



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------------------X
ANDREW J. MORTENSEN, Individually and on                           :
Behalf of All Others Similarly Situated,                           :   Case No.
                                                                   :
                                             Plaintiff,            :   CLASS ACTION
                  -against-                                        :   COMPLAINT
                                                                   :
                                                                   :   Jury Trial Demanded
MARRIOTT INTERNATIONAL, INC.,                                      :
                                                                   :
                                             Defendant.            :
------------------------------------------------------------------.X

        Plaintiff Andrew J. Mortensen (“Plaintiff”), for his class action complaint on behalf of

himself and all others similarly situated, upon personal knowledge as to the facts pertaining to him

and upon information and belief as to all other matters, based on investigation of his counsel, against

Defendant Marriott International, Inc. (“Defendant” or “Marriott”), states as follows:

                                          NATURE OF ACTION

        This is a consumer class action for damages and injunctive relief against Defendant for

damages sustained by Plaintiff and other members of the putative class as a result of Defendant’s

failure to maintain the security of the financial and personal information disseminated to Defendant

in the course of making and purchasing hotel reservations. The type of information which

Defendant failed to secure and safeguard is known as personally identifiable information, or PII.

Marriott collected such information in connection with the operation of its business as an

international hotel chain. Defendant is liable for damages to Plaintiff and the other Class members

for inadequate security of Plaintiff’s and the other Class members’ sensitive personal and financial

data against intrusion and breach of security.
            Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 2 of 23



                                         INTRODUCTION

       1.        On November 30, 2018, Marriott disclosed that a data breach lasting four years had

compromised the personal information of up to 500 million of its hotel guests worldwide. Marriott

said it was first notified of a potential breach on September 8th. Defendant stated it had found that a

cache of information had been copied, encrypted, and possibly removed by an unknown hacker. On

November 19th, the company was able to decrypt the files and realized the magnitude and nature of

the breach. The information stolen includes passport numbers, dates of birth, and potentially credit

card information, in addition to contact information such as mailing addresses and email addresses.

       2.        Marriott’s security failures enabled the hackers to steal PII and financial data from

Marriott’s reservation systems and put Plaintiff’s and other Class members’ personal and financial

information at serious and ongoing risk. The hackers may continue to use the information they

obtained as a result of Marriott’s inadequate security to exploit and injure Class members across the

United States.

       3.        The Data Breach was caused and enabled by Defendant’s knowing violation of its

obligations to abide by best practices and industry standards in protecting customers’ PII and

financial information. Marriott grossly failed to comply with standard security protocols and

allowed their customers’ personal and financial information to be compromised, all in an effort to

save money by cutting corners on security measures that could have prevented or mitigated the Data

Breach that occurred.

       4.        Accordingly, Plaintiff, on behalf of himself and other members of the Class, asserts

claims for breach of implied contract and violation of the New York General Business Law § 349

and similar consumer fraud statutes, and seeks injunctive relief, declaratory relief, monetary

damages, statutory damages, and all other relief as authorized in equity or by law.



                                                   2
            Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 3 of 23



                                                PARTIES

       5.       Plaintiff Andrew J. Mortensen is a resident of the state of Texas. Plaintiff is a victim

of the Data Breach and has suffered damages thereby.

       6.       Defendant Marriott International, Inc. is a leading global lodging company with more

than 6,700 properties across 130 countries and territories, with its principal place of business in

Bethesda, Maryland. Marriott is the largest hotel operator in the world.

                                  JURISDICTION AND VENUE

       7.       This Court has subject matter jurisdiction over this action pursuant to the Class

Action Fairness Act of 2005, 28 U.S.C. § 1332(d), because (a) the class has more than 100 members;

(b) at least one of the members of the proposed class is a citizen of a state other than New York; and

(c) the total amount in controversy exceeds $5 million exclusive of interest and costs.

       8.       This Court has personal jurisdiction over Defendant because Defendant is authorized

to do business in this District, has sufficient minimum contacts with this District, and/or otherwise

intentionally avails itself of the markets in this District through the promotion, marketing, and sales

in this District so that the exercise of personal jurisdiction of this Court complies with judicial

notions of fair play and substantial justice.

       9.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Marriott is

subject to this Court’s personal jurisdiction.

                                   GENERAL ALLEGATIONS

The Data Breach

       10.      Like most, if not all, hotel lodging companies, Marriott collects data from its guests

during the reservation process. Such data collected includes personally identifiable information, or

PII, such as contact information and financial information. When making a reservation at a Marriott



                                                   3
            Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 4 of 23



hotel, a Marriott guest develops, maintains, and updates a profile consisting of a large amount of

personal information, including the guest’s name, address, location, email address, and payment card

information. For travel outside the U.S., a Marriott guest must provide passport information,

including a passport number. This passport information, together with the personal information

listed above, is together referred to herein as “PII.”

       11.      The data stolen during this breach was taken from the Starwood reservation system.

Starwood is a hotel company acquired by Marriott in 2016. Starwood properties include W Hotels,

St. Regis, Sheraton, Westin, Element, Aloft, the Luxury Collection, Le Meridien, and Four Points.

Defendant states the breach affected 500 million guests from an unspecified date in 2014 through

September 10th of this year.

       12.      Marriott stated that the amount of data exposed due to this breach varied from guest

to guest. For about 327 million guests, stolen data may have included contact information, passport

number, date of birth, gender information, arrival and departure information, reservation date, and

Starwood Guest account information. Other guests had less data exposed.

       13.      An unspecified number of payment card numbers and expiration dates were also

exposed. Marriott stated that the card information was encrypted but that the attacker may have

obtained the keys to decrypt it.

       14.      Marriott issued a statement regarding the Data Breach, in which Chief Executive

Arne Sorenson stated: “We fell short of what our guests deserve and what we expect of ourselves.

We are doing everything we can to support our guests, and using lessons learned to be better moving

forward.”

       15.      Marriott’s failure to comply with reasonable security standards provided Marriott

with short-term and fleeting benefits in the form of saving on the costs of compliance, but at the



                                                  4
          Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 5 of 23



expense and to the severe detriment of Marriott’s own customers – including plaintiff and Class

members here – who have been subject to the Data Breach or otherwise have had their personal and

financial information placed at serious and ongoing risk.

       16.     Marriott allowed widespread and systematic theft of its customers’ PII and financial

information. Defendant’s actions did not come close to meeting the standards of commercially

reasonable steps that should be taken to protect customers’ personal and financial information.

Security Breaches Lead to Identity Theft

       17.     The United States Government Accountability Office noted in a June 2007 report on

Data Breaches (“GAO Report”) that identity thieves use personal identifying data to open financial

accounts, receive government benefits, and incur charges and credit in a person’s name.1 As the

GAO Report states, this type of identity theft is the most harmful because it may take some time for

the victim to become aware of the theft and can adversely impact the victim’s credit rating. In

addition, the GAO Report states that victims of identity theft will face “substantial costs and

inconvenience repairing damage to their credit records . . . [and their] good name.”

       18.     According to the Federal Trade Commission (“FTC”), identity theft requires a

number of steps to resolve, including placing a fraud alert and reporting the identity theft to the

FTC.2 Identity thieves use stolen personal and financial information for a variety of crimes,

including credit card fraud, phone or utilities fraud, and bank/finance fraud.3


1
  See https://www.gao.gov/assets/270/262899.pdf.
2
  See Identity Theft, A Recovery Plan, FTC, 1-2 (2016),
https://www.consumer.ftc.gov/articles/pdf-0009_identitytheft_a_recovery_plan.pdf (last visited
Dec. 4, 2018).
3
   The FTC defines identity theft as “a fraud committed or attempted using the identifying
information of another person without authority.” 16 CFR § 603.2. The FTC describes “identifying
information” as “any name or number that may be used, alone or in conjunction with any other
information, to identify a specific person,” including, among other things, “[n]ame, social security
number, date of birth, official State or government issued driver’s license or identification number,


                                                 5
           Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 6 of 23



        19.      A person whose personal information has been compromised may not see any signs

of identity theft for years. According to the GAO Report:

                 [L]aw enforcement officials told us that in some cases, stolen data
                 may be held for up to a year or more before being used to commit
                 identity theft. Further, once stolen data have been sold or posted on
                 the Web, fraudulent use of that information may continue for years.
                 As a result, studies that attempt to measure the harm resulting from
                 data breaches cannot necessarily rule out all future harm.

The potential for such extensive delays before stolen PII is used necessitates a prolonged vigilance

on the part of victims of identity theft. Identity theft victims may need to be “on alert” against

illegal use of their PII for years after the data is stolen.

        20.      PII – such as Marriott’s customer names, email addresses, and credit card information

that were stolen in the Data Breach at issue in this action – is such a valuable commodity to identity

thieves that once the information has been compromised, criminals often trade the information on

the “cyber black-market” or “dark web” for a number of years.4 As a result of recent large-scale

data breaches, identity thieves and cyber criminals have openly posted stolen credit card numbers,

and other PII directly on various Internet websites making the information publicly available.

        21.      This information can be sold on the black market or dark web almost immediately.

Speaking about the infamous 2017 Equifax data breach, Justin Shipe, vice president of information

security at CardConnect, a payment processor, stated: "Once [your personal information is] out

there, it's out there."5


alien registration number, government passport number, employer or taxpayer identification
number.” Id.
4
  Companies, in fact, also recognize PII as an extremely valuable commodity akin to a form of
personal property. See John T. Soma, J. Z. Courson & John Cadkin, ET AL, Corporate Privacy
Trend: The “Value” of Personally Identifiable Information (“PII”) Equals the “Value” of Financial
Assets, 15 RICH. J.L. & TECH. 11, at *3-4 (2009).
5
  Brian Fung, You can pretty much assume someone has your data. What to do next., CHI. TRIB.,
(Sep. 21, 2017, 10:08 AM), http://www.chicagotribune.com/business/ct-identity-theft-


                                                    6
         Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 7 of 23



       22.    Identity thieves can combine PII from the Marriott Breach to “fill in the blanks” for

victims of earlier breaches where some additional information was still needed.

       23.    Moreover, this card information can be worth as much as $45 on the black market,

according to the New York Times reporting on the Target data breach:

              The black market for credit card and debit card numbers is highly
              sophisticated, with numerous card-selling sites that are
              indistinguishable from a modern-day e-commerce site. Many sell
              cards in bulk to account for the possibility of cancellations. Some go
              for as little as a quarter apiece. Corporate cards can sell for as much
              as $45.6

The Monetary Value of Privacy Protections

       24.    At an FTC public workshop in 2001, then-Commissioner Orson Swindle described

the value of a consumer’s personal information as follows:

              The use of third party information from public records, information
              aggregators and even competitors for marketing has become a major
              facilitator of our retail economy. Even [Federal Reserve] Chairman
              [Alan] Greenspan suggested here some time ago that it's something
              on the order of the life blood, the free flow of information.7

       25.    Though Commissioner Swindle’s remarks are more than a decade old, they are even

more relevant today, as consumers’ personal data functions as a “new form of currency” that

supports a $26 billion per year online advertising industry in the United States.8 For example,




protection-20170921-story.html.
6
  Elizabeth A. Harris, In Apology, and a Sale, Target Tries to Appease, N.Y. Times (Dec. 20,
2013), https://www.nytimes.com/2013/12/21/business/in-apology-and-a-sale-target-tries-to-
appease.html.
7
  The Information Marketplace: Merging and Exchanging Consumer Data, FTC, Mar. 13, 2001,
https://www.ftc.gov/sites/default/files/documents/public_events/information-marketplace-
merging-and-exchanging-consumer-data/transcript.pdf.
8
  Julia Angwin & Emily Steel, Web’s Hot New Commodity: Privacy, THE WALL STREET
JOURNAL (Feb. 28, 2011, 12:01 AM),
https://www.wsj.com/articles/SB10001424052748703529004576160764037920274.


                                                7
          Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 8 of 23



supermarket operator Kroger Co. records what customers buy at its more than 2,600 stores. Then,

Kroger sifts through this data and sells that information for upwards of $100 million annually.9

       26.     As the FTC recognizes, once identity thieves have personal information, “they can

drain your bank account, run up charges on your credit cards, open new utility accounts, or get

medical treatment on your health insurance.”10

       27.     Personal and financial information such as that stolen in the Marriott Data Breach is

highly coveted by and a frequent target of hackers. Legitimate organizations and the criminal

underground alike recognize the value of such data. Otherwise, they would not pay for or maintain

it, or aggressively seek it. Criminals seek personal and financial information of consumers because

they can use such data to perpetuate more and larger thefts. The stolen PII can be used to gain

access to an assortment of existing accounts and websites.

       28.     The ramifications of Defendant’s failure to keep customer’s personal and financial

information secure are severe. Identity theft occurs when someone uses another’s personal and

financial information such as that person’s name, credit card number, credit card expiration dates,

and other information, without permission, to commit fraud or other crimes.

       29.     Identity thieves can use personal information, such as that pertaining to the Plaintiff

and the Class, which Marriott failed to keep secure, to perpetuate a variety of crimes that harm the

victims. The United States government and privacy experts acknowledge that it may take years for

identity theft to come to light and be detected.

       30.     Identity thieves can also use stolen PII to harm victims through blackmail,

embarrassment, or harassment in person or online, or to defraud victims by obtaining ID cards or


9
  Vipal Monga, What Is All That Data Worth?, THE WALL STREET JOURNAL (Oct. 13, 2014),
http://asia.wsj.com/documents/print/WSJ_-B001-20141013.pdf.
10
   Warning Signs of Identity Theft, FTC (May 2015),


                                                   8
            Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 9 of 23



driver’s licenses, fraudulently obtaining tax returns and refunds, and obtaining government benefits.

Identity theft can be time-consuming and costly to its victims, as a 2007 Presidential Report

detailed:

                Individual victims . . . collectively spend billions of dollars
                recovering from the effects [of identity theft].

                In addition to the losses that result when identity thieves fraudulently
                open accounts or misuse existing accounts, . . . individual victims
                often suffer indirect financial costs, including the costs incurred in
                both civil litigation initiated by creditors and in overcoming the many
                obstacles they face in obtaining or retaining credit. Victims of non-
                financial identity theft, for example, health-related or criminal record
                fraud, face other types of harm and frustration.

                In addition to out-of-pocket expenses that can reach thousands of
                dollars for the victims of new account identity theft, and the
                emotional toll identity theft can take, some victims have to spend
                what can be a considerable amount of time to repair the damage
                caused by the identity thieves. Victims of new account identity theft,
                for example, must correct fraudulent information in their credit
                reports and monitor their reports for future inaccuracies, close
                existing bank accounts and open new ones, and dispute charges with
                individual creditors.11

       31.      Consumers place a high value not only on their PII, but also on the privacy of that

data. Researchers have shed light on how much consumers value their data privacy – and the

amount is considerable. Indeed, studies confirm that “when [retailers’] privacy information is made

more salient and accessible, some consumers are willing to pay a premium to purchase from privacy

protective websites.”12




https://www.consumer.ftc.gov/articles/0271-warning-signs-identity-theft.
11
   The President’s Identity Theft Task Force, Combating Identity Theft: A Strategic Plan, FTC,
11 (April 2007), https://www.ftc.gov/sites/default/files/documents/reports/combating-identity-
theft-strategic-plan/strategicplan.pdf (last visited Dec. 4, 2018).
12
   Janice Y. Tsai & Serge Egelman & Lorrie Cranor & Alessandro Acquisti, The Effect of Online
Privacy Information on Purchasing Behavior: An Experimental Study, 22(2) INFORMATION
SYSTEMS RESEARCH 254, 254 (June 2011).


                                                   9
           Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 10 of 23



          32.   Given these facts, any company that transacts business with a consumer and then

compromises the privacy of consumers’ PII has thus deprived that consumer of the full monetary

value of the consumer’s transaction with the company.

Marriott Failed to Comply with Relevant Industry Standards for Data Security

          33.   As stated above, Marriott announced on November 30th that a four-years-long data

breach had compromised the PII of approximately 500 million Marriott hotel guests worldwide.

          34.   Marriott claims it discovered the data breach on September 8th when Marriott

“received an alert from an internal security tool regarding an attempt to access the Starwood guest

reservation database in the United States.”13 Marriott’s November 30, 2018 press release further

states:

                Marriott quickly engaged leading security experts to help determine
                what occurred. Marriott learned during the investigation that there
                had been unauthorized access to the Starwood network since 2014.
                The company recently discovered that an unauthorized party had
                copied and encrypted information, and took steps toward removing it.
                On November 19, 2018, Marriott was able to decrypt the information
                and determined that the contents were from the Starwood guest
                reservation database.

                The company has not finished identifying duplicate information in
                the database, but believes it contains information on up to
                approximately 500 million guests who made a reservation at a
                Starwood property.

                ...

                Marriott reported this incident to law enforcement and continues to
                support their investigation. The company has already begun
                notifying regulatory authorities.

                “We deeply regret this incident happened,” said Arne Sorenson,
                Marriott’s President and Chief Executive Officer. “We fell short of

13
  Marriott Announces Starwood Guest Reservation Database Security Incident, MARRIOTT
(Nov. 30, 2018), http://news.marriott.com/2018/11/marriott-announces-starwood-guest-
reservation-database-security-incident/ (last visited Dec. 4, 2018).


                                                10
            Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 11 of 23



                 what our guests deserve and what we expect of ourselves. We are
                 doing everything we can to support our guests, and using lessons
                 learned to be better moving forward.”

                 “Today, Marriott is reaffirming our commitment to our guests around
                 the world. We are working hard to ensure our guests have answers to
                 questions about their personal information, with a dedicated website
                 and call center. We will also continue to support the efforts of law
                 enforcement and to work with leading security experts to improve.
                 Finally, we are devoting the resources necessary to phase out
                 Starwood systems and accelerate the ongoing security enhancements
                 to our network,” Mr. Sorenson continued.14

           35.   Plaintiff and Class members often used credit cards to make Marriott reservations. A

credit card is a type of payment card. Members of the payment card industry (“PCI”) established a

Security Standards Counsel (“PCI SSC”) in 2006 to develop PCI Data Security Standards (“PCI

DSS”) for increased security of payment processing systems.

           36.   The PCI DSS provides: “”PCI DSS applies to all entities involved in payment card

processing−including merchants.”15 Marriott is a merchant that accepts payment cards.

           37.   The PCI DSS requires a merchant to, among other things, protect cardholder data,

maintain a vulnerability management program, implement strong access control measures, and

regularly monitor and test networks.

           38.   Furthermore, financial institutions and credit card processing companies have issued

rules and standards governing the basic measures that merchants such as Marriott must take to

ensure that valuable transactional data is secure and protected. The debit and credit card companies

issue regulations (“Card Operating Regulations”) that bind Marriott as a condition of its contract

with the bank. The Card Operating Regulations prohibit Marriott and other merchants from


14
     Id.
15
   Requirements and Security Assessment Procedures, Version 3.2.1, Payment Card Industry
(PCI) Data Security Standard, at 5 (May 2018),
https://www.pcisecuritystandards.org/documents/PCI_DSS_v3-2-1.pdf.


                                                  11
            Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 12 of 23



disclosing any card holder account numbers, personal information, or transaction information to

third parties (other than the merchant’s agent, the acquiring bank, or the acquiring bank’s agents).

The Card Operating Regulations further require Marriott to maintain the security and confidentiality

of debit and credit cardholder information and protect it from unauthorized disclosure.

           39.   On information and belief, Marriott failed to comply with the PCI DSS as well as

Card Operating Regulations, resulting in the Data Breach.

Marriott Failed to Comply with Government Regulations for Data Security

           40.   Federal and state governments have also created security standards and made

recommendations to combat data breaches and the resulting harm to consumers. The FTC has issued

several guides for business, emphasizing the importance of reasonable data security practices.

According to the FTC, data security should be an element of all business decision-making.16

           41.   According to the FTC, businesses should adhere to the following guidelines for

fundamental data security principles and practices for business: protect the personal customer

information that they keep; properly dispose of personal information that is no longer needed;

encrypt information stored on computer networks; understand their network’s vulnerabilities; and

implement policies to correct security problems.17 The guidelines also recommend that companies

use an intrusion detection system to expose a breach as soon as it happens; monitor all incoming

traffic for activity showing that someone is trying to hack the system; look out for large amounts of

data being transmitted from the system; and have a response plan ready in case of a breach.18


16
   Start With Security, A Guide For Business: Lessons Learned From FTC Cases, FTC, 2 (April
2007), https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf
(last visited Dec. 4, 2018).
17
   Protecting Personal Information: A Guide For Business, FTC (October 2016),
https://www.ftc.gov/system/files/documents/plain-language/pdf-0136_proteting-personal-
information.pdf (last visited Dec. 4, 2018).
18
     Id.


                                                 12
           Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 13 of 23



         42.    The FTC recommends that businesses maintain cardholder information only as long

as necessary for authorization of a transaction; limit access to sensitive data; mandate complex

passwords to be used on networks; use industry standard security methods; monitor suspicious

network activity; and verify that third-party service providers have implemented reasonable security

measures.19

         43.    The FTC has brought enforcement actions against companies for failing to adequately

protect customer data, treating the failure to employ reasonable and appropriate safeguards to protect

against unauthorized access to confidential consumer data as an unfair act or practice prohibited by

Section 5 of the FTC Act, 15 U.S.C. § 45. Orders resulting from these actions further illuminate the

measures companies must take to comply with their security requirements.

         44.    Marriott’s failure to use reasonable and appropriate procedures to protect against

unauthorized access to confidential consumer data comprises an unfair act or practice prohibited by

Section 5 of the FTC Act, 15 U.S.C. § 45.

         45.    Marriott was always completely aware of its obligation to protect the PII and

financial data of Marriott’s guests due to its participation in the storage of PII, storage of payment

card information, and interactions with payment card processing networks. Marriott was also

cognizant of the major consequences if it failed to do so because Marriott collected payment card

data from millions of guests and customers daily and they knew that this data, if hacked, would

culminate in harm to consumers, including plaintiff and Class members.

         46.    Despite Marriott’s knowledge of the catastrophic consequences of inadequate data

security, Marriott failed to take appropriate protective measures to secure and protect guests’ and

customers’ PII, including plaintiff’s and Class members’.


19
     Start With Security, A Guide For Business: Lessons Learned From FTC Cases, FTC, supra


                                                 13
           Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 14 of 23



       47.     Despite Marriott’s knowledge of the catastrophic consequences of inadequate data

security, Marriott operated computer network systems with archaic operating systems and software;

failed to employ point-to-point and end-to-end encryption; failed to detect intrusions from as far

back as 2014; and failed to take other necessary measures to protect its data network.

Damages Sustained By Plaintiff and the Class

       48.     A portion of the services purchased from Marriott by Plaintiff and the other Class

members necessarily included compliance with industry-related measures with respect to the

collection and safeguarding of PII, including their credit and debit card information. Because

Plaintiff and the Class were denied privacy protections that they paid for and were entitled to

receive, Plaintiff and the Class incurred actual monetary damages in that they overpaid for the

products and services purchased from Marriott.

       49.     Plaintiff and the Class have suffered additional injury in fact and actual damages

including monetary losses arising from unauthorized bank account withdrawals, fraudulent card

payments, and/or related bank fees charged to their accounts.

       50.     After the Data Breach, Marriott said it was sending email notifications to those who

may have been affected and that residents of the United States would be eligible for a free year of

enrollment in WebWatcher, an identity fraud alert system. However, as explained above, fraudulent

use of cards might not be apparent for years. Therefore, consumers must spend considerable time

taking these precautions for years to come.

       51.     Plaintiff and Class members have a difficult road ahead as a result of the Data Breach.

As security blogger Brian Krebs noted while discussing the Michael Stores data breach: “credit

monitoring services will do nothing to protect consumers from fraud on existing financial accounts –


note 16.


                                                 14
         Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 15 of 23



such as credit and debit cards – and they’re not great at stopping new account fraud committed in

your name.”20

       52.      As a result of these activities, Plaintiff and the Class suffered additional damages

arising from the costs associated with identity theft and the increased risk of identity theft caused by

Marriott’s wrongful conduct.

       53.      Moreover, for customers of credit unions, this breach and the resulting fraud will

raise the cost of credit. As one executive at Mission Federal Credit Union noted, because credit

unions are non-profits, “when [credit unions] take $100,000 in credit card losses [resulting from

fraudulent charges], that’s $100,000 that we could have used to give our customers higher interest

rates or lower loan rates.”21 Even if a customer is not responsible for fraudulent charges, a data

breach resulting in such fraudulent charges will nonetheless raise the cost of acquiring credit by all

customers of credit unions, further damaging them.

       54.      Plaintiff and the Class suffered additional damages based on the opportunity cost and

value of time that Plaintiff and the Class have been forced to expend to monitor their financial and

bank accounts as a result of the Data Breach. Such damages also include the cost of obtaining

replacement and debit cards.

                                CLASS ACTION ALLEGATIONS

       55.      Plaintiff brings Count I, as set forth below, on behalf of himself and as a class action,

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure on behalf of a class

defined as:


20
   Brian Krebs, 3 Million Customer Credit, Debit Cards Stolen in Michaels, Aaron Brothers
Breaches, KREBS ON SECURITY (Apr. 14, 2014), https://krebsonsecurity.com/2014/04/3-million-
customer-credit-debit-cards-stolen-in-michaels-aaron-brothers-breaches/.
21
   Elizabeth Weise, Massive data breaches: Where they lead is surprising, U.S.A. TODAY (Oct.
3, 2014 10:30 AM), https://www.usatoday.com/story/tech/2014/10/02/home-depot-data-breach-


                                                   15
         Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 16 of 23



               All persons residing in the United States who provided PII (including
               payment card information) to Marriott and whose PII was accessed,
               compromised, or stolen from Marriott in the Data Breach (the
               “Nationwide Class”).

Excluded from the Nationwide Class are Defendant and its affiliates, parents, subsidiaries,

employees, officers, agents, and directors. Also excluded is any judicial officer presiding over this

matter and the members of their immediate families and judicial staff.

       56.     Plaintiff brings Count II, as set forth below, on behalf of himself and as a class action,

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure on behalf of a class

defined as:

               All persons residing in one of the Consumer Fraud States22 who
               provided PII (including payment card information) to Marriott and
               whose PII was accessed, compromised, or stolen from Marriott in the
               Data Breach (the “Consumer Fraud Multi-State Class”).

Excluded from the Consumer Fraud Multi-State Class are Defendant and its affiliates, parents,

subsidiaries, employees, officers, agents, and directors. Also excluded is any judicial officer

presiding over this matter and the members of their immediate families and judicial staff.

       57.     The Nationwide Class and the Consumer Fraud Multi-State Class are collectively

referred to as the “Class,” unless specifically indicated otherwise.

       58.     Certification of Plaintiff’s claims for class-wide treatment is appropriate because

Plaintiff can prove the elements of his claims on a class-wide basis using the same evidence as

would be used to prove those elements in individual actions alleging the same claims.


credit-card-fast-food/16435337/.
22
   The States in the Consumer Fraud Multi-State Class are limited to those States with similar
consumer fraud laws under the facts of this case: California (Cal. Bus. & Prof. Code §17200, et
seq.); Florida (Fla. Stat. §501.201, et seq.); Illinois (815 Ill. Comp. Stat. 502/1, et seq.);
Massachusetts (Mass. Gen. Laws Ch. 93A, et seq.); Michigan (Mich. Comp. Laws §445.901, et
seq.); Minnesota (Minn. Stat. §325F.67, et seq.); Missouri (Mo. Rev. Stat. 010, et seq.); New Jersey
(N.J. Stat. §56:8-1, et seq.); New York (N.Y. Gen. Bus. Law §349, et seq.); and Washington (Wash.


                                                  16
         Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 17 of 23



       59.     Numerosity − Federal Rule of Civil Procedure 23(a)(1). The members of the Class

are so numerous that their individual joinder herein is impracticable. On information and belief,

there are at least 500 million Class members. The precise number of Class members and their

addresses are presently unknown to Plaintiff, but may be ascertained from Marriott’s records. Class

members may be notified of the pendency of this action by mail, email, Internet postings, and/or

publication.

       60.     Commonality and Predominance − Federal Rule of Civil Procedure 23(a)(2) and

23(b)(3). Common questions of law and fact exist as to all Class members and predominate over

questions affecting only individual Class members. Such common questions of law or fact include:

       a.      Whether Marriott failed to use reasonable care and commercially reasonable

               methods to secure and safeguard its customers’ sensitive personal and financial

               information;

       b.      Whether Marriott properly implemented its purported security measures to

               protect customer personal and financial information from unauthorized capture,

               dissemination, and misuse;

       c.      Whether Marriott’s conduct violates the asserted Consumer Fraud Acts;

       d.      Whether Marriott’s conduct constitutes breach of an implied contract;

       e.      Whether Plaintiff and the other members of the Class are entitled to damages,

               injunctive relief, or other equitable relief.

       61.     Marriott engaged in a common course of conduct giving rise to the legal rights sought

to be enforced by Plaintiff, on behalf of himself and the other Class members. Similar or identical

statutory and common law violations, business practices, and injuries are involved. Individual


Rev. Code §19.86.010, et seq.).


                                                  17
         Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 18 of 23



questions, if any, pale by comparison, in both quality and quantity, to the numerous common

questions that dominate this action.

        62.     Typicality − Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims are

typical of the claims of the other Class members because, among other things, all Class members

were comparably injured through Marriott’s uniform misconduct described above and were thus all

subject to the Data Breach alleged herein. Further, there are no defenses available to Marriott that

are unique to Plaintiff.

        63.     Adequacy of Representation − Federal Rule of Civil Procedure 23(a)(4). Plaintiff

is an adequate Class representative because his interests do not conflict with the interests of the other

Class members he seeks to represent; he has retained counsel competent and experienced in complex

class action litigation; and Plaintiff will prosecute this action vigorously. The Class’ interests will

be fairly and adequately protected by Plaintiff and his counsel.

        64.     Insufficiency of Separate Actions − Federal Rule of Civil Procedure 23(b)(1).

Absent a representative class action, members of the Class would continue to suffer the harm

described herein, for which they would have no remedy. Even if separate actions could be brought

by individual consumers, the resulting multiplicity of lawsuits would cause undue hardship and

expense for both the Court and the litigants, as well as create a risk of inconsistent rulings and

adjudications that might be dispositive of the interests of similarly situated purchasers, substantially

impeding their ability to protect their interests, while establishing incompatible standards of conduct

for Marriott. The proposed Class thus satisfies the requirements of Fed. R. Civ. P. 23(b)(1).

        65.     Declaratory and Injunctive Relief − Federal Rule of Civil Procedure 23(b)(2).

Marriott has acted or refused to act on grounds generally applicable to Plaintiff and the other Class




                                                   18
         Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 19 of 23



members, thereby making appropriate final injunctive relief and declaratory relief, as described

below, with respect to the members of the Class as a whole.

        66.     Superiority − Federal Rule of Civil Procedure 23(b)(3). A class action is superior

to any other available means for the fair and efficient adjudication of this controversy, and no

unusual difficulties are likely to be encountered in the management of this class action. The

damages or other financial detriment suffered by Plaintiff and the other Class members are relatively

small compared to the burden and expense that would be required to individually litigate their claims

against Marriott, so it would be impracticable for Class members to individually seek redress for

Marriott’s wrongful conduct. Even if Class members could afford individual litigation, the court

system could not. Individualized litigation creates a potential for inconsistent or contradictory

judgments, and increases the delay and expense to all parties and the court system. By contrast, the

class action device presents far fewer management difficulties, and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court.

                                       CLAIMS ALLEGED

                                           COUNT I
                                  Breach of Implied Contract
                                (On Behalf of the National Class)

        67.     Plaintiff hereby incorporates by reference each paragraph of this Complaint, as if

fully set forth herein.

        68.     Marriott’s customers who intended to make reservations were required to provide

certain PII as part of the reservation process.

        69.     In providing such PII, Plaintiff and the other members of the Class entered into an

implied contract with Marriott whereby Marriott became obligated to reasonably safeguard

Plaintiff’s and the other Class members’ sensitive, non-public information.



                                                  19
            Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 20 of 23



          70.    Plaintiff and the other Class members would not have entrusted their private and

confidential financial and personal information to Defendant in the absence of such an implied

contract.

          71.    Marriott breached the implied contract with Plaintiff and the other members of the

Class by failing to take reasonable measures to safeguard their PII.

          72.    Plaintiff and the other Class members suffered and will continue to suffer damages

including, but not limited to loss of their personal and financial information, loss of money, and

costs incurred as a result of increased risk of identity theft, all of which have ascertainable value to

be proven at trial.

                                           COUNT II
                            Violation of N.Y. Gen. Bus. Law § 349
                (and Substantially Similar Laws of the Consumer Fraud States23)
                     (On Behalf of the Consumer Fraud Multi-State Class)

          73.    Plaintiff hereby incorporates by reference each paragraph of this Complaint, as if

fully set forth herein.

          74.    Defendant’s transactions with Plaintiff and the Class are consumer transactions as

described herein and constitute the “conduct of any trade or commerce” within the meaning of NYS

GBL § 349.

          75.    Defendant in the normal course of their business collected customer information

stating that such data was for the immediate financial transactions.

          76.    Plaintiff and the other members of the Class were deceived by Marriott’s failure to

properly implement adequate, commercially reasonable security measures to protect their private

personal and financial information while making reservations with Marriott.



23
     The Consumer Fraud States were defined at supra note 19.


                                                  20
            Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 21 of 23



           77.   Marriott intended for Plaintiff and the other members of the Class to rely on Marriott

to protect the information furnished to it in connection with their reservations, in such manner that

the information would be protected, secure, and not susceptible to access from unauthorized third

parties.

           78.   Defendant misrepresented the safety and security of their reservation systems.

           79.   Marriott instead handled Plaintiff’s and the other Class members’ personal

information in such manner that it was compromised.

           80.   Marriott failed to follow industry best practices concerning data theft or was

negligent in preventing such data theft from occurring.

           81.   It was foreseeable that Marriott’s willful indifference or negligent course of conduct

in handling its customers’ personal information would put that information at risk of compromise by

data thieves.

           82.   Marriott benefited from mishandling its customers’ personal information because, by

not taking preventative measures that would have prevented the data from being compromised,

Marriott saved on the cost of those security measures.

           83.   Marriott’s fraudulent and deceptive acts and omissions were intended to induce

Plaintiff’s and the other Class members’ reliance on Marriott’s deception that their personal and

financial information was secure and protected when making reservations with Marriott.24

           84.   The foregoing acts and conduct of Defendant are deceptive in that they represented to

the consumer class that such information given to Marriott as part of the reservation process would




24
   The consumer protection statutes or interpretive law of the Consumer Fraud States have also
either: (a) expressly prohibited omissions of material fact, without regard for reliance on the
deception, or (b) have not addressed those issues.


                                                  21
         Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 22 of 23



remain secure and/or that Marriott had the technology or policies to secure personal and financial

information when Defendant did not have adequate security measures.

       85.     The foregoing acts and conduct of Defendant are harmful in that Defendant did not in

fact have adequate security in place to secure the financial and sensitive personal information of

Plaintiff and the Class.

       86.     Marriott’s acts or practice of failing to employ reasonable and appropriate security

measures to protect consumers’ personal information constitute violations of the Federal Trade

Commission Act, 15 U.S.C. § 45(a).

       87.     By these deceptive acts, Defendant caused harm to Plaintiff and the Class.

       88.     Plaintiff’s and the other Class members’ injuries were proximately caused by

Marriott’s fraudulent and deceptive behavior, which was conducted with reckless indifference

toward the rights of others, such that an award of punitive damages is appropriate.

       89.     By this conduct, Marriott violated the substantive consumer protection and unfair

deceptive trade practices acts or statutes of the Consumer Fraud States, whose laws do not materially

differ from that of New York, or conflict with each other for purposes of this action.

                                  JURY TRIAL DEMANDED

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of all the claims asserted.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the other members of the Class

proposed in this Complaint, respectfully requests that the Court enter judgment in his favor and

against Marriott, as follows:

       A.      Declaring that this action is a proper class action, certifying the Class as requested
               herein, designating Plaintiff as Class Representative and appointing the undersigned
               counsel as Class Counsel for the Class;



                                                 22
           Case 1:18-cv-11740-ALC Document 1 Filed 12/14/18 Page 23 of 23



      B.       Ordering Marriott to pay actual damages to Plaintiff and the other members of the
               Class;

      C.       Ordering Marriott to pay for not less than three years of credit card monitoring
               services for Plaintiff and the other members of the Class;

      D.       Ordering Marriott to pay punitive damages, as allowable by law, to Plaintiff and the
               other members of the Class;

      E.       Ordering Marriott to pay statutory damages, as provided by the New York General
               Business Law § 349 and other applicable State Consumer Fraud Acts, to Plaintiff and
               the other members of the Class;

      F.       Ordering Marriott to disseminate individualized notice of the Data Breach to all
               Class members;

      G.       Ordering Marriott to pay attorneys’ fees and litigation costs to Plaintiff and the other
               members of the Class;

      H.       Ordering Marriott to pay both pre- and post-judgment interest on any amounts
               awarded; and

      I.       Ordering such other and further relief as may be just and proper.


Dated: December 14, 2018                      GLANCY PRONGAY & MURRAY LLP


                                              s/ Brian P. Murray
                                              Brian P. Murray (BM9954)
                                              230 Park Avenue Rm 530
                                              New York, NY 10169
                                              Telephone: (212) 682-5340
                                              Fax: (212) 884-0988
                                              bmurray@glancylaw.com

                                              LAW OFFICE OF PAUL C. WHALEN, P.C.
                                              Paul C. Whalen
                                              768 Plandome Road
                                              Manhasset, NY 11030
                                              Telephone: (516) 426-6870
                                              paul@paulwhalen.com

                                              Attorneys for Plaintiff




                                                 23
